Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 02/20/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995).
Regarding claims 1,14: Himsel discloses an internal combustion engine comprising: an engine block having at least one cylinder (figure 5); and a valve train comprising: a cam (1b); a valve assembly including a valve and an inherent valve spring configured to bias the valve towards a closed position (5); a roller finger follower having a valve end and a pivot end (6,9); and a pivot post extending from a fixed body of 
Himset fails to disclose the removable shim is dimensioned to fit at least partly around a shaft portion of the pivot post.
However, GB’995 teaches the removable shim is dimensioned to fit at least partly around a shaft portion of the pivot post (figure 4, numeral 17).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himset by providing the arrangement as taught by GB’995 for such is an alternative finite placement positions within the grasp of one having an ordinary skill in the art. Additionally, the internal combustion engine is capable of being adapted to many applications including marine vessels. 
Regarding claim 5: GB’995 discloses the removable shin (17) is disposed between the bearing surface of the fixed body (20) and a shoulder portion of the pivot post (16).
Regarding claim 8: GB’995 discloses  the bearing surface of the fixed body comprises a rebate within which the removable shim is at least partially received (2), the 
Regarding claim 9: GB’995 discloses the rebate has a diameter and shape which corresponds with the diameter and shape of the removable shim (figure 4)

Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Fujii et al. (2009/0188457).

Himsel as modified above discloses the claimed invention and GP’995 discloses the opening having a width which is no less than the diameter of the shaft portion of the pivot post (figure 4); however, fails to disclose the removable shim has an open shape.
However, Fujii teaches an open shape and a closed shape as alternative solutions for lash adjustment (figures 5,6).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himsel as modified above by providing an open shape as taught by Fujii since such is an alternative adaptation well-known in the art.

Claims 6,7,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Nouno et al. (4,539,952).

However Nouno teaches the shoulder portion comprises a recess on its radially outer surface by which the pivot post can be manually lifted (16); the shoulder portion comprises an annular flange extending around the shaft portion (11,15) and the recess comprises an annular groove on the radially outer surface of the annular flange (figure 2) that also used for lubrication purpose (column 2, lines 22 to 50).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himsel as modified above by providing the arrangement as taught by Nouno in order to improve lubrication as taught by Nouno.

Claims 6,7,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Nouno et al. (4,539,952) and further in view of Paar (4,502,428). 
Himsel as modified above discloses the claimed invention as recited above; however, fails to disclose the shoulder portion comprises a recess on its radially outer surface by which the pivot post can be manually lifted; the shoulder portion comprises an annular flange extending around the shaft portion and the recess comprises an annular 
However Nouno teaches the shoulder portion comprises a recess on its radially outer surface by which the pivot post can be manually lifted (16); the shoulder portion comprises an annular flange extending around the shaft portion (11,15) and the recess comprises an annular groove on the radially outer surface of the annular flange (figure 2).
Furthermore, Paar teaches a specially adopted lifting tool with a grasping portion which configured to fit against the pivot post such that the pivot post can be moved in the first longitudinal direction with the lifting tool, the pivot post comprises a recess on kits radially outer surface, and wherein the grasping portion is configured to be at least partly received in the recess; the grasping portion comprises at least two prongs to facilitate the removal of the pivot (lash adjuster) (column 4, lines 55 to 65).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himsel as modified above by providing a tool kit solution as taught by Paar in order to facilitate the removal of the pivot as taught by Paar.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Evans et al. (2016/0003111). 
Himsel as modified above discloses the claimed invention as recited above; however, fails to disclose the removable shim comprises a hardened steel material.
However, Evans teaches the removable shim comprises a hardened steel material (paragraph 0010).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to adapt hardened steel material as taught by Evans in order to take advantage of the mechanical property of the material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZELALEM ESHETE/Primary Examiner, Art Unit 3746